Case 0:18-cv-61047-UU Document 65 Entered on FLSD Docket 04/12/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  FT. LAUDERDALE DIVISION

                       CASE NO.: 18-61047-CIV-UNGARO/O’SULLIVAN

   UNITED STATES OF AMERICA,

                  Plaintiff,

                          v.

   US STEM CELL CLINIC, LLC, a Florida
   limited liability company,
   US STEM CELL, INC., a Florida profit
   corporation, and
   KRISTIN C. COMELLA, individual,

                  Defendants.

                     JOINT MOTION TO WITHDRAW JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(d), the parties consent and hereby move to

 withdraw the Jury Demand of right contained in Defendants’ Answer (D.E. 26) as Plaintiff has

 represented that it does not intend to seek monetary damages in the instant action.



  DATED: April 12, 2019                                Respectfully Submitted,

  JOSEPH H. HUNT                                       ARIANA FAJARDO ORSHAN
  Assistant Attorney General                           UNITED STATES ATTORNEY

  JAMES M. BURNHAM                                     JAMES A. WEINKLE
  Deputy Assistant Attorney General                    Assistant United States Attorney
  Civil Division                                       Florida Bar No. 0710891
                                                       99 N.E. 4th Street, Suite 300
  GUSTAV W. EYLER                                      Miami, Florida 33132
  Acting Director                                      Tel.: 305.961.9290
  Consumer Protection Branch                           Email: James.Weinkle@usdoj.gov

  ALAN PHELPS
  Assistant Director
Case 0:18-cv-61047-UU Document 65 Entered on FLSD Docket 04/12/2019 Page 2 of 3



  /s/ Roger J. Gural____
  ROGER J. GURAL
  Roger J. Gural
  Trial Attorney
  Consumer Protection Branch
  United States Department of Justice
  Washington, DC 20044
  P.O. Box 386
  Tel.: 202.307.0174
  Email: roger.gural@usdoj.gov

  Counsel for United States of America



  Todd A. Harrison (admitted pro hac vice)          /s/ Isaac J. Mitrani___
  Todd H. Halpern (admitted pro hac vice)           Isaac J. Mitrani
  Stephen R. Freeland (admitted pro hac vice)       Florida Bar No. 348538
  Mary M. Gardner (admitted pro hac vice)           Loren H. Cohen
  Venable LLP                                       Florida Bar No. 303879
  600 Massachusetts Avenue NW                       MITRANI, RYNOR,
  Washington, DC 20001                              ADAMSKY & TOLAND, P.A.
                                                    301 Arthur Godfrey Road, Penthouse
  Attorneys for Defendants US Stem Cell             Miami Beach, FL 33140
  Clinic, LLC, US Stem Cell, Inc., and              Tel.: 305-/358-0050
  Kristin C. Comella                                Fax: 305/358-0050
                                                    imitrani@mitrani.com
                                                    lcohen@mitrani.com
                                                    dbitran@mitrani.com
                                                    ctenn@mitrani.com
                                                    miamidocketing@mitrani.com




                                                2
Case 0:18-cv-61047-UU Document 65 Entered on FLSD Docket 04/12/2019 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 12, 2019, a true and correct copy of the foregoing Joint
 Motion to Withdraw Jury Demand was filed with the Clerk of the Court via CM/ECF and the
 CM/ECF system will send a notice of electronic filing to all counsel and parties of record listed on
 the Service List Below.


                                                      /s/ Isaac J. Mitrani
                                                      Isaac J. Mitrani
                                                      Florida Bar No. 348538
                                                      MITRANI, RYNOR,
                                                      ADAMSKY & TOLAND, P.A.
                                                      301 Arthur Godfrey Road, Penthouse
                                                      Miami Beach, FL 33140
                                                      Tel.: 305-/358-0050
                                                      Fax: 305/358-0050
                                                      imitrani@mitrani.com
                                                      dbitran@mitrani.com
                                                      ctenn@mitrani.com
                                                      miamidocketing@mitrani.com

                                                      Attorneys for Defendants US Stem Cell
                                                      Clinic, LLC, US Stem Cell, Inc., and Kristin
                                                      C. Comella




                                                  3
